DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 that
“Applicant respectfully submits that K. and Hunt, whether taken individually or in combination with each other, fail to teach or suggest the building of a spatial exam model and adjusting of settings of an ultrasound exam in real-time based on the spatial exam model; it follows that the cited references do not teach or suggest a controller configured to “analyze the acquired optical image data in real-time to build a spatial exam model” and “adjust settings for operating the ultrasound probe in real-time based on the spatial exam model,” as recited by independent claim 16.”

Examiner respectfully disagrees.  As discussed in section 3 below, spatial exam model is interpreted as that which provides information on patients users and probes (In view of applicant spec. ¶0031).   For the amended limitation, “spatial exam model”, examiner equates it to the “wireless communication” created as a result of the scan and processing in Hunt, thus corresponds to the claimed spatial exam model, because it contains such information.  This wireless information is being used to compare with a profile in database to provide automatic settings.  There is nothing additional or specific in claim that differentiates this from the wireless communication created.  That is, the claim language does not differentiate the spatial exam model from the informaiton being used by in Srinivas.  
New claims 22-28 are rejected over new grounds of rejection as discussed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Srinivas [US 20130158397 A1] in view of Hunt [US 20190041302 A1].
As per claim 16, Srinivas teaches  an ultrasound imaging system (Srinivas Fig 1), comprising: 
an ultrasound probe (Srinivas Fig 1 probe 105); 
an optical module Srinivas Fig 1 item 175, ¶0022 “The tracking system 175 can use various transmission mediums (e.g., optical, radio frequency (rf), infrared (ir), etc.) to communicate with or detect the identifier tags 180, 185,”); and 
a controller storing executable instructions in non-transitory memory that (Srinivas Fig 1 item 130, ¶0014), when executed, cause the controller to: 
acquire ultrasound data via the ultrasound probe (Srinivas ¶0013”); 
acquire optical data via the optical module Srinivas ¶0022 “The tracking system 175 can … detect the identifier tags 180, 185, …”); 
analyze the acquired optical data in real time (Srinivas ¶0022, “The tracking system 175 can … and then translate unique identifier data associated with the user or patient attached to the respective tags 180, 185, respectively”) to build a spatial exam model (Srinivas ¶0027 “..on completing the scan of the defined space, the tracking system 175 can automatically create a wireless communication of the user identifier and patient identifier, and identification of hardware or interfaces 160 to the wireless probe 105.”  In view of applicant spec. e.g. ¶0031, examiner interprets spatial exam model as something that provides information on users, probes, patients.  The “wireless communication” created as a result of the scan and processing in Hunt, thus corresponds to the claimed spatial exam model, because it contains such information.  see also ¶0021-¶0027); and 
adjust settings for operating the ultrasound probe in real-time based on the spatial exam model (Srinivas ¶0027-¶0028 “create a wireless communication … In response, the wireless probe 105 can automatically query the identity server 170 to search, find a match and recall a selection from a multiple number of pre-programmed profiles …can automatically wirelessly communicate the selection of the profile to the wireless probe 105 for activation to perform the image acquisition on the patient 104. … a recommended configuration based on a predefined profile of general settings”  that is adjustment of probe stings based on the “wireless communication” / claimed spatial exam model.  See Srinivas ¶0026 discloses different settings for probe operation).
The only difference, as noted above is that Srinivas does not expressly recite the optical camera and using images from camera for the tag identification.
Hunt, in a related field of field specimen analysis for medical diagnosis, teaches optical camera and using images from camera for the tag identification (Hunt ¶0053 “…configured to read identifying indicia such as (without limitation) patient identification and/or medical record identifiers, a date on, or medical establishment at, which the sample was obtained, …The reader 31 may be an optical reader or scanner, such as for reading barcodes, QR codes, machine readable alphanumeric text and/or an optical camera that acquires an image of a label that may then be read and/or recognized ”).
Hence before the effective filing date of the claimed invention, an optical camera was known to have been used for reading tags and identifier information.  That is, this is only directed to combining prior art elements according to known methods to yield predictable results, as discussed in MPEP 2143. I.A.  In the instant case, the known optical camera in Hunt, is combined with system and method of Srinivas, for collecting optical images of barcodes, QR codes, machine readable alphanumeric text, so as to yield the predictable result of correctly identifying the objects that is being tracked.  In the case of Srinivas, the user, patient, hardware devices, number and type of interfaces 160, identification of interchangeable probes (Srinivas ¶0027), can be tracked using optical camera, and settings can be automatically loaded. 
As per claim 17, Srinivas in view of Hunt further teaches wherein to analyze the acquired optical image data in real-time, the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to:
identify a user of the ultrasound imaging system (Srinivas ¶0027 “ tracking system 175 detecting and identifying the user identifier” implies identifying user) in the acquired optical image data via one or more of an image recognition algorithm and a biometric algorithm;
identify a patient in the acquired optical image data (Srinivas ¶0027 “tracking system 175 detecting and identifying the … patient identifier associated with the patient tag 185”, implies identifying patient ) via one or more of the image recognition algorithm and the biometric algorithm (Hunt ¶0053 “…an image of a label that may then be read and/or recognized using optical character recognition (OCR) software,”); 
identify a probe of the ultrasound probe (Srinivas ¶0027 “The tracking system 175 can also scan a defined area or space to detect or identify other hardware devices, number and type of interfaces 160, identification of interchangeable probes 120…”.) in the acquired optical image data via the image recognition algorithm (Hunt ¶0053 “an image of a label that may then be read and/or recognized using optical character recognition (OCR) software,”). 
Srinivas in view of Hunt does not expressly teach a probe type being identified by the tracking system, but ¶0026 discloses this as criteria for the profile.  Hence it would have been an obvious modification to identify the probe type as part of the “identification of interchangeable probes 120”, so that accurate profile settings may be loaded automatically.
As per claim 18, Srinivas in view of Hunt further teaches wherein the optical camera is configured to acquire optical image data at a predetermined frequency (A predetermined frequency is inherent for operating a reader and performing OCR), and to adjust the settings for operating the ultrasound probe based on the analyzed optical image data in real-time (Srinivas ¶0021 as discussed above), the controller includes further instructions stored in non-transitory memory that, when executed, cause the controller to:
build a user model of the identified user (Srinivas ¶0021 “identity server 170 can include storage of a profile associated with multiple users of the probe 105”, inherently requires a build);
build a patient model of the identified patient (Srinivas ¶0024, ¶0026, ¶0027, requires a patient model and a build for identifying tags and associating correct profile);
build a probe model of the identified probe type of the ultrasound probe (Srinivas ¶0026 “Each profile can be stored on the local memory 140 of the wireless probe 105 or at the identity server 170 or both. Each profile can include configuration or predefined settings for the ultrasound system 100, including a refresh rate, type or identification of one of a plurality of probes 120,”); and
track the user model, the patient model, and the probe model over time to determine exam actions via a spatial exam model (Srinivas ¶0027 “on completing the scan of the defined space, the tracking system 175 can automatically create a wireless communication of the user identifier and patient identifier, and identification of hardware or interfaces 160 to the wireless probe 105.” The wireless communication created as a result of the scan, and processing corresponds to the claimed spatial exam model).
As per claims 22-25, 27, Srinivas in view of Hunt teaches claim 16 as discussed above.  Srinivas in view of Hunt does not expressly teach wherein the optical camera is mounted on a display device, or wherein the optical camera is wall-mounted in a same room as the ultrasound imaging system, or wherein the optical camera includes one or more visible light cameras, one or more infrared (IR) cameras, or a combination of optical and IR cameras positioned in one or more locations or wherein the optical camera includes a digital camera configured to acquire a series of images at a programmable frequency or wherein the optical camera is calibrated with respect to a world coordinate system. However as discussed in applicant spec. ¶0021, these are only directed to different examples of cameras used, mounting and calibration.   The specification does not set forth any evidence that such devices, mounting techniques and / or calibration are critical, and of both statistical and practical significance to the image acquisition and analysis.  As per MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case, using different type of cameras, or mounting them in some particular way, is part of routine experimentation for finding gathering optimal images.  Examiner finds these are obvious modifications.  
As per claim 26, Srinivas in view of Hunt further teaches wherein the optical camera is configured to output acquired images to the controller in real-time so that they may be processed in real-time (Srinivas ¶0014, ¶0021, ¶0028, settings and scan in real time, implies images are acquired in real time).
As per claim 28, Srinivas in view of Hunt further teaches wherein the controller is configured to adjust the settings automatically (Srinivas abstract “automatically communicate the profile to the transceiver for automatic activation of the system settings to the ultrasound imaging system”).

Allowable Subject Matter
Claims 19-20, 29-35 allowed over prior art.   Independent claim 19 now indicates allowable subject matter previously objected to as allowable.  Reasons are same as that discussed in last Office Action of 04/06/2022.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18  wherein the user model includes skeletal tracking of the user.  Examiner does not find it obvious to modify references of record to show all limitations of claim 21 as required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793